ACCEPTED
                                                               12-15-00041-CR
                                                  TWELFTH COURT OF APPEALS
                                                                TYLER, TEXAS
                                                         8/31/2015 11:36:01 PM
                                                                 CATHY LUSK
                                                                        CLERK
           IN THE

TWELFTH   COURT OF APPEALS
                                             FILED IN
     OF TYLER, TEXAS                  12th COURT OF APPEALS
                                           TYLER, TEXAS
                                      8/31/2015 11:36:01 PM
                                           CATHY S. LUSK
                                               Clerk
   Case No. 12-15-00040-CR
   Case No. 12-15-00041-CR




 MARCUS DONEL POLLEY,

                         Appellant,

              VS.



   THE STATE OF TEXAS,

                        Appellee




  AFFIDAVIT   OF MAILING




                                Georgia B. Kimmey
                                Attorney for Appellant
                                TX Bar No. 24049703
                                1 Columbia Ct.
                                Lufkin, TX 75901
                                936 676-3750
     AFFIDA VIT OF USPS MAILING OF OPINION AND JUDGMENT



       TO THE HONORABLE JUSTICES OF THE 12TH COURT OF APPEALS:


       COMES NOW Georgia B. Kimmey, Attorney for Appellant, Marcus Donel

Polley, to hereby testify and affirm that as required by Tex. R App. P. 48.4, I did

mail appellant, Marcus Donel Polley, a copy of the opinion, and a copy of the

judgment by US mail on August 19, 2015. It was sent by certified mail with return

receipt requested. Copies of which are included herein. According to his signature

on the receipt, Marcus Polly did pick up the mailing.


      The address used was a small townhouse complex where Mr. Polley testified

in his jury trial that he lived with his girlfriend, Mary Upshaw. Although his name

is not on any lease and this address is not given for him on any official record, that

is the address where I met Mr. Polley in the parking lot last spring to have him sign

the "Defendant's Right of Appeal" document after I was appointed on his appeal.

At that time, he refused to give me the individual townhouse number. Therefore, I

mailed his opinion package to the same address "c/o Mary Upshaw."           Further, I

visited the address and placed a second, identical package with his name on it

containing the opinion, judgment,      etc. at the mailbox center for all of the

townhouses in that complex (ten units.)
        The return receipt was mailed to me with his signature. Including jail time

credit for these charges, Mr. Polley served his judgment on both convictions. After

his jury trial, the bail bond was too high for him to afford in order to be released.


        Finally, I apologize for the delay in sending this affidavit.            Weekend of

August 22nd, while visiting my son in Corpus Christi, I ingested the E. coli bacteria

from an unknown food/water source, and have been ill the past week. However, I

am confident that Mr. Polley has all of the required information regarding the

outcome of his appeals and his rights regarding such outcomes.


                                                           Respectfully su~mittej,

                                                          ~~.::...L.::=.=;'L~~7J'
                                                           Atto     at Law
                                                           TSBN 24049703
                                                           1 Columbia Ct.
                                                           Lufkin, TX 75904
                                                           936676-3750
                                                           936 637-5094 f11X


I,   &-ed fJ:~1;.      0    MtVJe
                                 r    do solemnly swear and affirm that the explanation cited

above is true and described to the best of my ability.


                                                                        Y'l«~            3/, ;10 IS
                                                                             d   ate



THE STATE OF TEXAS SUBSCRIBED
AND SWORN TO BEFORE ME
On This?2\ St- day of August, 2015                               ~@~/n.w
                                                                    Signature of Notary Public
                         CERTIFICATE OF SERVICE


      This is to certify that a true and correct copy of this Affidavit of Mailing as
Counsel was emailed to Assistant County Attorney of Nacogdoches County,
Texas, Paige Pattillo at ppattillo@co.nacogdoches.tx.us on August 31,2015.
                                            GEORGIA B. KIMMEY
                                                  Attomey at Law
                                                  1 Columbia Ct.
                                                 Lufkin, TX 75901
                                                   936 676-3750
                                                 936 637-5094 fax




 Marcy Donel Polley
 c/o Mary Upshaw
 126 Old Line
 Nacogdoches, TX 75965



Dear Mr. Polley,

         The 12th Court of Appeals in Tyler delivered an opinion on the appeal of your possession and DWI

cases. They believe that neither Judge Sinz, nor the jury, nor your lawyer committed any errors in the

verdict and judgment on your cases. If you wish to appeal their decision to a higher court, that would be

the Criminal Court of Appeals. You could enlist the services of an attorney or try to file the brief yourself

pro se. The Nacogdoches County Court-at-Law will not continue to pay me to write any further appeals.

However, you have a deadline. The Tyler Court rendered their opinion on August 12th. You have 30 days

from their opinion to file a petition with the Criminal Court of Appeals in Austin.


        The Criminal Court of Appeals does not have to accept your case. It's called "disGretionary." They

get to choose which cases they review. If you decide to petition them, please look at the Texas Rules of

Appellate Procedures 68.3(a) and 68.4 to meet the specific requirements.
                                                     !lr"'" ".        ,".                , .                     ,                 ',--
                                                     :'~,lJ~S.R'ostal Service™                                       '                                ,
                                          fTI
                                                     ;,:CERTIFIED MAIL® RECEIPT'                                                                      '
                                          ..D             -Domestic Mail Only                                                •       - ,
                                         r=J
                                         r-
                                         u-
                                         u-
                                        ,U1                                                                                                   0902
                                        u- ~~~~~~~--~~~aL~                                                                                       05
                                        ru
                                        CJ                                                                                                Postmark
                                        CJ                                                                                                 Here
                                        CJ
                                        CJ
                                        :::r
                                                     ~~~~~~~~======~
                                                           $1.20
                                        ..D ~~~~~~~                                                                      ~
                                        CJ
                                                                                                                                 08/1912015
                                        U1fsM~~------7T~----~.wr--
                                        r=J
                                        CJ
                                        r-

                                                                 -:   ..    "




, ,-iIC(jniplet7it~$1.2"and3.
    • Print y()u(l1amecanciaddress   th& re~rers;e\)                   on
      so thatwe"CliI1retumthe card to "      '•.•.   V,:·"'"        '




    2. Ait!eieNUITlt!erl[@nsfe,                           from servi~/ab~I}' .''.,',"


: PS Form
r
                 3811. AjJril2015
             ... -.'   .-.'- ..   ---   --.     -'   -.
                                                             PSN7531H}2:.o0tJ:.9053
                                                                                ' .. "   -.- .. - -'-